Title: From George Washington to James Wood, 11 October 1780
From: Washington, George
To: Wood, James


                  
                     
                     Dear Sir
                     Head Quarters Prekaness New Jersey 11th Octobr 1780
                  
                  I have received your favors of the 25th Augt and 21st of
                     September. I am pleased to find by the last, that your supplies had been more
                     regular for some time, and that you had prospects of keeping them up—I never
                     entertained the least doubt of your care and attention to the business
                     committed to your charge, or supposed that the distresses of the troops of
                     Conventions on the score of provision were in any degree owing to your want of
                     proper exertions—Had such a thought ever existed, I should have altered my
                     opinion on receiving letters upon the subject from His Excellency Governor
                     Jefferson and from Brig. Genl Hamilton, who both speak of your conduct in the
                     most favorable manner, and attribute the good order and temper which prevailed
                     among the troops during the time of their distress to your prudent and
                     conciliating management—This intitles you to my warmest thanks.
                  Your command, from the nature of it, cannot be the most agreeable
                     at any rate, much less so when attended by a variety of perplexities; and you
                     may therefore have a wish of being releived this Winter. Should this be your
                     inclination, I could not with propriety in common cases object to it, as no
                     Officer ought to have more than his share of any duty imposed upon him; but
                     when it is considered how essential your services are in your present
                     station—how difficult it is to find persons capable of conducting matters
                     properly in the deranged state of all our departments, and how much better you
                     are qualified, from an acquaintance with the business than a stranger—to say
                     nothing of the agreeable light in which you stand with the officers of
                     Convention, which will add not a little to the relief of any difficulties which
                     may occur, you must excuse me for requesting your continuance at least a while
                     longer—an exchange of the troops may possibly take place, or the mode of
                     supplies may be put upon such a footing as to render your presence of less
                     importance.
                  We have never made the least difficulty of exchanging the
                     Officers of the troops of Convention on the contrary we have ever endeavoured
                     to accomplish it. If therefore Brig. Genl Spetch can make interest with Sir
                     Henry Clinton, I shall without hesitation agree to his exchange for an officer
                     of equal Rank.
                  Be pleased to inform Genl Hamilton that I forwarded the letters
                     inclosed in his of the 24 Augt as I shall do that inclosed in your last. I am
                     with great Regard and Esteem Dear Sir Yr &a.
                  
                  
               